PER CURIAM.
h Granted. The district court did not err in finding there were sufficient facts in dispute to preclude summary judgment, even though plaintiff has not produced any expert testimony in support of her claims. See Pfiffner v. Correa, 94-0924, 94-0963, 94-0992 (La.10/17/94), 643 So.2d 1228 (explaining expert testimony is not always necessary in order for a plaintiff to meet his burden of proof in establishing a medical malpractice claim).
Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court denying summary judgment is reinstated. The case is remanded to the district court for further proceedings.
WEIMER, J., dissents. I would deny this matter.
CLARK, J., dissents and would deny.
GUIDRY, J., dissents and would deny the writ application.